NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 3 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JONATHON MORALES-ALFARO, aka                    No.    18-70880
Juan Murillo-Galvez,
                                                Agency No. A095-785-325
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

             ON PETITION FOR REVIEW OF AN ORDER OF THE
                  BOARD OF IMMIGRATION APPEALS

                               Submitted July 26, 2022**
                               San Francisco, California

Before: M. MURPHY,*** GRABER, and McKEOWN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael R. Murphy, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      Jonathon Morales-Alfaro (also known as Juan Murillo-Galvez), a

native and citizen of Mexico, petitions for review of the Board of

Immigration Appeals’ (“BIA”) dismissal of his appeal from the Immigration

Judge’s (“IJ”) denial of his application for withholding of removal and

protection under the Convention Against Torture (“CAT”). This court has

jurisdiction pursuant to 8 U.S.C. § 1252. “We review for substantial

evidence factual findings underlying the BIA’s determination that a

petitioner is not eligible for . . . withholding of removal[ ] or CAT relief.”

Plancarte Sauceda v. Garland, 23 F.4th 824, 831 (9th Cir. 2022). Under

that standard, “[t]he agency’s ‘findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.’”

Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020) (quoting 8 U.S.C.

§ 1252(b)(4)(B)).

      1. Substantial evidence supports the BIA’s determination that

Morales-Alfaro failed to establish past persecution. See Sharma v. Garland,

9 F.4th 1052, 1061-62 (9th Cir. 2021); 8 C.F.R. § 1208.16(b)(1). Absent the

presumption of future persecution that would accompany a finding of past

persecution, substantial evidence (i.e., the absence of harm to his previously

threatened family members, the localized nature of his experience with the

drug gang, and the uncertain character of the inquiries made concerning his


                                       2
whereabouts) supports the BIA’s conclusion that Morales-Alfaro failed to

establish an objectively reasonable fear of future persecution in Mexico.

See 8 C.F.R. § 1208.16(b)(2). Finally, substantial evidence supports the

BIA’s conclusion that Morales-Alfaro failed to carry his burden of

establishing that he could not safely relocate to another area of Mexico. See

id. § 1208.16(b)(3)(i).

      2. Substantial evidence also supports the BIA’s denial of CAT relief

because Morales-Alfaro failed to show it is more likely than not he will be

tortured if returned to Mexico. See id. § 1208.16(c)(2); Nuru v. Gonzales,

404 F.3d 1207, 1216-17, 1224-25 (9th Cir. 2005).

      3. We lack jurisdiction to consider Morales-Alfaro’s challenge to the

IJ’s denial of his request for voluntary departure because he did not raise

this issue before the BIA. See 8 U.S.C. § 1252(d)(1); Vasquez-Rodriguez v.

Garland, 7 F.4th 888, 894-95 (9th Cir. 2021).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                      3